DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The 35 USC 112 rejections of claims 5, 10, 11 have been withdrawn. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are
moot because the arguments do not apply to the references as used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-12, 14, 15 rejected under 35 U.S.C. 103 as being unpatentable over Curci (4667909) in view of Taylor et al (20160004270).
In regards to claim 1, Curci discloses an assembly comprising: 
a first shaft (ref. 80); 
a second shaft (ref. 80’);
a joint connecting the first and second shafts (seen in Fig. 1 at ref. 46 disclosed as joint, reference number pointed to in figure below); and

wherein the joint is nested within the gimbal mechanism (as seen in Fig. 1 ref. 46 is within gimbal apparatus which comprises at least ref. 23) and an origin of rotation of the joint is coincident with an origin of rotation of the gimbal mechanism (gimbal and joint share point where reference axis X and Y meet seen also in Fig. 1), 
wherein the gimbal mechanism provides axes of rotation for the first shaft Curci ref. 80 may rotate about X axis) and the joint provides axes of rotation for the first shaft (Curci at ref. 46);
wherein the axes of rotation provided by the gimbal mechanism and the axes of rotation provided by the joint intersect at the coincident origins of rotation (Fig. 1 X, Y axis of rotation intersect at origin of rotation).;
wherein the gimbal mechanism comprises a first gimbal (as seen in Fig. 1 X axis gimbal) disposed within and rotatably coupled to a second gimbal (Y axis gimbal);
wherein the second gimbal is disposed within and rotatably coupled to a frame ref. 13 disclosed as frame which surrounds apparatus); and
Curci does not expresslyt disclose:
wherein the assembly comprises sensors to measure and/or monitor the rotation of the first gimbal the second gimbal and the second shaft.
Taylor teaches sensors for a gimbal mechanism, which monitors the position of a shift in relation to gimbal mechanisms ([0028] “at least one of the first or second base members 18,20 may be provided with a position sensor 70,72 configured to generate a position signal indicative of angle of rotation about their respective rotational axis”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Curci with Taylor by providing the assembly comprises sensors to measure and/or monitor the rotation of the first gimbal the second gimbal and the second shaft in order to define orientation of the second shaft in relation to a datum position.  


    PNG
    media_image1.png
    774
    574
    media_image1.png
    Greyscale

In regards to claim 5, Curci as combined discloses the module of claim 1, wherein the first shaft is rotatable about each of a first axis (Curci Fig. 1 X axis), a second axis (Curci Y axis), and a third axis (Curci not referenced in Fig. 1 axis concentric with ref. 80 first shaft and seen as reference line); and
wherein rotation of the first shaft about the first axis causes the first gimbal to rotate about the first axis (Curci as ref. 80 is rotated forward or back left or right causes gimbal to rotate about that axis), rotation of the first shaft about the second axis causes the first and second gimbals to rotate about the second axis (Curci as ref. 80 is rotated forward or back left or right causes gimbal to rotate about that axis), and rotation of the first shaft about the third axis causes rotation of the second shaft about a length of the second shaft (Curci as ref. 80 is connected to ref. 80’ rotation of ref. 80 communicated to ref. 80’).

In regards to claim 6, Curci as combined discloses the module of claim 5, wherein rotation of the first gimbal about the first axis controls a first control parameter, rotation of the second gimbal about the second axis controls a second control parameter, and rotation of the second shaft about its length controls a third control parameter (Curci abstract “at least four different flight control functions of piloting the craft-cyclic, collective with simultaneous engine throttling, independent throttling for one or more engines and including immediate transition to emergency autorotation-may be performed by the manipulation of the single stick”).

In regards to claim 7, Curci as combined discloses the module of claim 5, wherein the first, second and third axes intersect with each other within the joint (Curci as seen in Fig. 1 where references lines intersect within mechanism).

In regards to claims 8, Curci as combined discloses the module of claim 5, wherein the third axis is defined along the length of the first shaft (Curci as seen in Fig. 1 references lines intersect concentric with ref. 80).

In regards to claim 9, Curci as combined discloses the module of claim 1, wherein the assembly further comprises a grip mounted on the first shaft (Curci ref. 95).

In regards to claim 10, Curci as combined discloses the module of claim 1, wherein the assembly is a control stick for a control system for controlling an aircraft (Curci abstract “A single-stick control system for helicopters”).

In regards to claim 11, Curci as combined discloses the module of claim 10, movement of the grip in fore and aft directions controls pitch, movement of the grip in left and right directions controls roll, and rotation of the grip about its length controls yaw (Curci C8:37 “the cyclic output control arm 21 will provide fore-and-aft or longitudinal control of the craft, while the cyclic output arm 20 will provide lateral or roll control”).

In regards to claim 12, Curci as combined discloses the module of claim 1, wherein the joint is a universal joint (Curci as seen in Fig. 1).

In regards to claim 14, Curci as combined discloses a method of controlling a control system comprising the module of claim 1 (Curci discloses the structure of prior claims 1 as detailed in rejections above), the method comprising rotating the first shaft (Curci ref. 80) about the origin of rotation of the joint nested within the gimbal mechanism (Curci ref. 46), during which the origin of rotation of the joint coincides with the origin of rotation of the gimbal mechanism.

In regards to claim 15, Curci as combined discloses the method of claim 14 comprising rotating the first shaft and the first gimbal about the first axis to control the first control parameter of an aircraft (CurciC8:37 “the cyclic output control arm 21 will provide fore-and-aft or longitudinal control of the craft, while the cyclic output arm 20 will provide lateral or roll control”); rotating the first shaft, the first gimbal, and the second gimbal about the second axis to control the second control parameter of the aircraft (Curci C8:37 “the cyclic output control arm 21 will provide fore-and-aft or longitudinal control of the craft, while the cyclic output arm 20 will provide lateral or roll control”); and rotating the first shaft about the third axis to control the third control parameter of the aircraft (Curci not referenced in Fig. 1 third axis concentric with ref. 80 first shaft and seen as reference line, “handle 96 which then may be rotatated about its pivot axis 101 for simultaneously actuating collective pitch and throttle control” handle 96 attached to ref. 80 in Fig. 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642